Citation Nr: 1132562	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  10-02 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to November 1983.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in relevant part, denied the benefit sought on appeal.

In October 2010, the Board remanded this case to the RO via the Appeals Management Center (AMC), directing the RO/AMC to schedule the Veteran for a hearing before a Veterans Law Judge (VLJ).  The Veteran testified at a personal hearing before the undersigned VLJ in June 2011.  A transcript of that hearing is of record.  Accordingly, the Board finds that the RO/AMC substantially complied with the October 2010 remand directive and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In December 2010, the Veteran submitted additional relevant medical evidence in support of his claim, without a waiver of initial RO review.  See 38 C.F.R. § 20.1304 (2010).  However, in light of the Board's favorable disposition of his claim, set forth herein, the Veteran is not prejudiced by the Board's review of this new evidence.


FINDING OF FACT

The Veteran has PTSD that was incurred as a result of his active service.



CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has PTSD as a result of his active service in Beirut, Lebanon.  Specifically, the Veteran contends that he was stationed in Beirut as part of an international peace-keeping force during the April 1983 bombing of the United States Embassy in Beirut.  He contends that he witnessed badly mangled and dismembered bodies and bodies burned beyond recognition while assisting with the clean-up effort following the bombing.  He also contends that, upon arriving at the embassy, he was immediately subjected to sniper fire.  He additionally alleges that he witnessed the killing of innocent women and children by numerous car bombs while he was stationed in Beirut.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2010).

A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).

To establish entitlement to service connection for PTSD a Veteran must provide medical evidence diagnosing PTSD; a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2010).  A Veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by relaxing, in certain circumstances, the evidentiary standard for establishing the occurrence of the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010), and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010 to July 13, 2010).  The revisions apply to, among others, claims appealed before July 13, 2010, but not yet decided by the Board. 

This revision adds to the types of claims VA will accept through credible lay testimony alone, as being sufficient to establish occurrence of an in-service stressor without undertaking other development to verify a veteran's account.  The PTSD regulation, § 3.304(f), previously only authorized VA to accept statements from Veterans who served in combat, as denoted by combat-related awards or decorations or other evidence sufficient to establish participation in combat, as sufficient to accept the occurrence of the claimed in-service stressor.  VA later amended its PTSD regulations to also accept the statements of Veterans who are former Prisoners-of-War and those with an in-service diagnosis of PTSD as sufficient to establish occurrence of an in- service stressor if they are consistent with the places, types, and circumstances of service. 

The amendment of 38 C.F.R. § 3.304(f) eliminates the requirement for corroborating evidence of the claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  The new regulatory provision for this type of stressor requires that: (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and (2) that the Veteran's symptoms are related to the claimed stressor; and (3) the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.

With respect to the occurrence of a claimed in-service stressor, the Veteran's service personnel records reveal that he was stationed in Beirut, Lebanon, from February 14, 1983 to May 29, 1983, as part of a multinational peacekeeping force.  Where the bombing of the United States embassy took place on April 18, 1983, and the Veteran has credibly reported assisting with the embassy clean-up effort and taking on sniper fire.  The Board notes that the Veteran was in an infantry unit and he received the Marine Corp Expeditionary Medal (Lebanon).  In light of the foregoing, the Board concedes that the Veteran was exposed to hostile military and terrorist activity, thereby establishing the occurrence of an in-service stressor.

With respect to medical evidence of a PTSD diagnosis, the record contains somewhat conflicting evidence regarding the Veteran's diagnosis.  The Board observes that the Veteran has been receiving VA mental health treatment, including treatment for dysthymia, PTSD, and substance abuse, for several years.  PTSD screening was performed on the Veteran as early as August 2005, with the Veteran exhibiting positive symptoms at that time.  Multiple subsequent screenings additionally revealed positive PTSD symptoms.  In an April 2007 VA mental health note, a VA psychiatric and mental health nurse practitioner (PMHNP) noted that the Veteran had a positive PTSD screen and that he was being followed for PTSD in the mental health department.  The Veteran has additionally received PTSD treatment in PTSD group counseling sessions.  

In a May 2008 mental health note, the previously noted VA PMHNP reported that the Veteran continued to have nightmares and disturbing memories since the trauma of being in Beirut, and taking care of bodies and being under fire.  She additionally noted that he feels quite anxious and has a physical reaction when reminded of the events.  She enumerated multiple additional PTSD symptoms exhibited by the Veteran and formally diagnosed him with PTSD and dysthymia.  In a subsequent mental health note, dated in September 2009, the same VA PMHNP indicated that the Veteran's primary mental health diagnosis was PTSD.  A diagnosis of  dysthymic disorder was also noted.

The Veteran was afforded a VA PTSD examination with a VA psychologist in November 2009.  The examiner noted the Veteran's ongoing mental health treatment and the presence of mental health symptoms during the previous year.  During the examination, the Veteran reported that the terrorist attack on the embassy in Lebanon caused him to experience intense fear, feelings of helplessness, and feelings of horror.  The examiner noted that the Veteran had recurrent and intrusive distressing recollections of the event, including images, thoughts, and perceptions.  She noted that he made efforts to avoid activities, places, or people that arouse recollections of the trauma.  The examiner noted that the Veteran described some symptoms that he associated with combat experience, and also symptoms related to combat in general, and not associated with his experiences, such as memories or dreams of Vietnam.  The examiner diagnosed the Veteran with dysthymia and asserted that, while the Veteran did meet the stressor criterion as prescribed by the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV), he did not meet the DSM-IV criteria for a PTSD diagnosis.  The examiner provided the opinion that it was less likely than not that the Veteran had PTSD symptoms specifically related to his identified stressor.  The examiner then rationalized the opinion by discussing the Veteran's long history of substance abuse and that he reported seeking mental health treatment following the death of his father.  She also described that the Veteran's mental health treatment appeared to be focused on depression or dysthymia.  Finally, the examiner asserted that while the Veteran identified some symptoms that may be associated with his military experiences, his current impairment in occupational and psychosocial functioning appeared to be due to his lifestyle choices, including chemical dependency.

Based on the foregoing, the Board observes that while the Veteran was not diagnosed with PTSD by the November 2009 VA examiner, he does have a PTSD diagnosis from a VA PMHNP.  Accordingly, the Board finds that the evidence regarding whether the Veteran has a current PTSD diagnosis is in equipoise.  Therefore, the service connection element requiring a medically established PTSD diagnosis has been met.  See 38 C.F.R. § 3.304(f) (2010).

With respect to the final element required to establish service connection for PTSD, a medically established link between the Veteran's PTSD symptoms and the in-service stressor, the Veteran submitted a December 2010 statement from his treating VA PMHNP asserting that the Veteran has been receiving PTSD treatment from her and other VA medical professionals since 2008.  She provided the opinion that the Veteran's experiences in service more likely than not resulted in a PTSD disability that will require treatment for the rest of his life.  Based on this opinion, in combination with this same VA PMHNP's May 2008 description of the Veteran's in-service experiences in Beirut and his subsequent PTSD diagnosis, the Board finds that the a link between the Veteran's PTSD symptoms and his reported in-service stressor has been adequately established by medical evidence.  Therefore, the Veteran meets the final element required to establish service connection for PTSD.  

In reaching this determination, the Board acknowledges the November 2009 VA examiner's opinion that it was less likely than not that the Veteran had PTSD symptoms specifically related to his identified stressor.  However, the Board observes that the examiner concluded that the Veteran's treatment appeared to be primary focused on depression and made no reference to the Veteran's previous PTSD diagnoses.  Additionally, the examiner merely alluded that the Veteran's symptoms were related to substance abuse without describing why the Veteran's symptoms could not be related to his in-service stressor.  On the other hand, the December 2010 opinion from the Veteran's treating VA PMHNP specifically attributes the Veteran's PTSD to his in-service stressor, and is therefore of greater probative value.

In sum, the Board finds that the Veteran meets all three elements required to establish service connection for PTSD.  The Board has conceded the existence of the Veteran's reported in-service stressor due to his service in Beirut during the bombing of the United States Embassy.  Additionally, the Veteran has a current PTSD diagnosis.  Finally, a medically established link has been provided by a treating VA PMHNP, thereby linking the Veteran's PTSD symptoms with his in-service experiences in Beirut.  See 38 C.F.R. § 3.304(f) (2010); Shedden, supra.  Accordingly, applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102 (2010).  Therefore, the Veteran's claim for service connection for PTSD is granted.

As a result of its decision to grant entitlement to service connection for PTSD, the Board finds that any failure on the part of VA to notify and/or develop the claim 
pursuant to the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 

5103, 5103A, 5107 (West 2002 & Supp. 2010), cannot be considered prejudicial to the Veteran.


ORDER

Entitlement to service connection for PTSD is granted.





____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


